Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4 and 6-15 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “a flexible display including a first portion disposed on the first surface, a second portion disposed on the third surface, and a third portion disposed between the first portion and the second portion and having a shape variable depending on an angle between the first surface and the third surface; and a hinge structure connected to each of the first rotational support portion and the second rotational support portion, wherein the hinge structure is capable of forming a recess for accommodating at least a portion of the third portion when the angle between the first surface and the third surface is equal to or less than a predetermined first angle, wherein the hinge structure includes a first connecting member connected to the first rotational support portion, a second connecting member connected to the second rotational support portion, and a cover member, wherein a pair of hinge shafts, which extend parallel to each other, are provided by the first connecting member and the second connecting member, wherein the first connecting member includes a first hinge shaft, a first body surrounding a circumference of the first hinge shaft, a first protrusion protruding from  one side of the first body, and a first stopper disposed on another side of the first body, and wherein the second connecting member includes a second hinge shaft, a second body surrounding a circumference of the second hinge shaft, a second protrusion protruding from one side of the second body, and a second stopper disposed on another side of the second body.”

Watamura et al US Patent No. 11016530 B2, Gault et al US Patent  No. 10921863 B2, as well as, Bae et al US Patent No. 10310551 B2 are all cited as teaching some elements of the claimed invention including hinges for foldable device. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841